     Case 4:19-cv-00226 Document 165 Filed on 06/05/20 in TXSD Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

RUSSELL, et al,                        []
    Plaintiffs                         []
                                       []            No. 4:19-cv-00226
v.                                     []            Hon. Lee H. Rosenthal
                                       []            U.S. District Judge
HARRIS COUNTY, TEXAS, et al,           []
    Defendants                         []

           REPORT OF SHERIFF ED GONZALEZ JUNE 5, 2020

      Last week, the Sheriff reported an issue regarding good time credit for

convicted felons, credit which the Sheriff believed had been prohibited by the

Governor’s Executive Order. After more than one ruling by a felony district court

that the Governor’s Executive Order was unconstitutional, the HCSO identified 76

inmates in the jail who could potentially be released now if credits were applied.

The HCSO this week sent the names of those inmates to each applicable felony court

in the hope the courts would issue release orders.

       The numbers:

      1. As of May 29, 2020, the total jail population was 8,094.

      2. From the original list of 426 detainees charged with non-violent offenses

         with no prior violent convictions, the total remaining in the jail is 258. In

         addition to the original list, the HCSO commissioned a new list of those

         charged with non-violent crimes and no prior violent convictions who have
                                            1
Case 4:19-cv-00226 Document 165 Filed on 06/05/20 in TXSD Page 2 of 3



    been arrested since the first list. An additional 324 names are on the second

    list. Each felony court this week received from HCSO two applicable lists

    of inmates, again in the hope of spurring additional releases.

 3. Regarding the inmates:

       • 2,160 have been tested, with 947 tested positive (of whom, 842

          remain in custody today).

       • 901 of those who tested positive have recovered.

       • 1,183 tested negative.

 4. 824 in observational quarantine (no symptoms, but exposed to COVID).

    An additional 696 are in buffer quarantine (newly booked).

 5. Regarding the HSCO staff:

       • 314 have tested positive, including 291 who work in the jail.

       • 242 of those who tested positive have recovered and returned to

          work.

       • 72 in quarantine.

                                  Respectfully submitted.

                                  /s/ Murray Fogler
                                  Murray Fogler
                                  FOGLER, BRAR, O’NEIL & GRAY, LLP
                                  S.D. Tex. No. 2003
                                  State Bar No. 07207300
                                  mfogler@foglerbrar.com
                                  909 Fannin, Suite 1640

                                    2
    Case 4:19-cv-00226 Document 165 Filed on 06/05/20 in TXSD Page 3 of 3



                                      Houston, Texas 77010
                                      Tel: 713.481.1010
                                      Fax: 713.574.3224

                                      Victoria Jimenez
                                      Legal Director
                                      Harris County Sheriff’s Office
                                      1200 Baker St.
                                      Houston, Texas 77002
                                      Tel: 346.286.1588
                                      Victoria.Jimenez@sheriff.hctx.net

                                      ATTORNEYS FOR SHERIFF ED GONZALEZ


                        CERTIFICATE OF SERVICE

      I certify that on June 5, 2020, a copy of this document was served on counsel

of record via electronic filing in accordance with the USDC Southern District of

Texas Procedures for Electronic Filing.

                                      /s/ Murray Fogler
                                      Murray Fogler




                                          3
